DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art Mendelenko being the closest fails to disclose the claimed: “calculating a to-be-compensated position of a compensated block, a first motion vector between the compensated block and the first block, and a second motion vector between the compensated block and the second block; determining whether a sum of the to-be-compensated position, a compensation value, and the first motion vector or the second motion vector exceeds a target range in order to set a blending coefficient.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu et al. US 8314884 B2 discloses device and method for adaptive blending motion compensation interpolation in frame rate up-conversion.
Mendelenko et al., US 20170019624 A1 discloses Method and Device for Generating a Motion-Compensated Video Frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





PMN
January 11, 2022
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422